[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISIONRE: MOTION TO STRIKE FOURTH COUNTOF THIRD-PARTY CROSS-COMPLAINT
"The implied covenant of good faith and fair dealing has been applied . . . in a variety of contractual relationships. . . . The concept of good faith and fair dealing is `[e]ssentially . . . a rule of construction designed to fulfill the reasonable expectations of the contracting parties as they presumably intended. . . .'" Verrastro v. Middlesex Ins. Co., CT Page 6177207 Conn. 179, 190 (1988). Because the Hein's have not alleged an agreement between themselves and the third-party defendants, the motion to strike the fourth count of the third-party complaint is granted.
THIM, JUDGE